Citation Nr: 1707345	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-46 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2008 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 20 percent for the Veteran's low back disability.  

In June 2014 and March 2016, the Board remanded the case to the RO for additional development.

In addition to the June 2014 remand, the Board, in a June 2014 determination granted service connection for a left leg disability that was secondary to the service-connected back disability.  To implement that decision, the RO in a July 2014 rating decision (i.e., the Appeals Management Center) awarded service connection for left sciatic nerve disability associated with the service-connected back disability, and assigned a 10 percent rating for the disability, effective from August 2008.  The Veteran has not expressed disagreement with the rating assigned or effective date.  Thus, the sole issue remaining on appeal to be addressed by the Board is an increased rating for the low back disability. 

The Board further observes that in the June 2014 remand, it referred the matter of entitlement to an effective date earlier than February 22, 2006 for a higher rating for the Veteran's back disability, which appears to have been raised by the Veteran in April 2007 and June 2009 statements to the AOJ (Agency of Original Jurisdiction).  However, it does not appear that any action was undertaken.  The Board does not have any jurisdiction over the matter, and it is therefore referred again to the AOJ for any appropriate action.  38 CFR § 19.9(b).





FINDING OF FACT

During the period considered in this appeal, the Veteran's low back disability is not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less, by ankylosis of the spine, or by incapacitating episodes of disc disease, or by associated objective neurologic abnormalities (other than the separately evaluated left lower extremity radiculopathy).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), relevant to VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim, have been met.  In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In April 2009, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The Veteran received the "generic" notice required in claims for an increased rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Moreover, as to its obligation to assist the Veteran, VA has secured the Veteran's pertinent treatment records from VA and from private providers such as Heartland Rehabilitation Services.  The Board acknowledges that the Veteran receives Supplemental Security Income (SSI).  During a June 2016 VA examination, the Veteran stated he "stop[ped] working on SSI at age 57-58 due to adequate time." However, the Veteran has not alleged that his SSI is related to his service-connected low back disability.  Additionally, pursuant to the Board's June 2016 remand, the Veteran was given the opportunity to identify all providers of evaluation and treatment he received for his service-connected low back disability.  The RO has obtained all identified relevant records.  Therefore, there is no prejudice to the Veteran in moving forward with a decision without obtaining Social Security Administration (SSA) records as there is no indication from the record of from the Veteran that these are relevant to the issue on appeal. 

The Veteran was afforded VA examinations in July 2008, August 2014 and June 2016.  The Board finds the reports of those examinations adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the record suggesting a material change in the Veteran's low back disability since the June 2016 VA examination so as to warrant a reexamination.  38 CFR § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given 
disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 5235 - 5243.  Service connection has been established for "degenerative disc disease, lumbar spine with osteoarthritis," his disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply:  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply:  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim for an increased rating was received in April 2007.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in April 2006).  

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In an April 2007 statement, the Veteran reported that his low back disability was worsening and more disabling.  He wrote, "I have constant lower back pain to which spreads down my leg.  I [cannot] do prolong sitting, standing and walking due to my back problem.  There are numerous times, I cannot walk because of the pain and also have tingling and numbness on my leg.  My financial situation is also affected because I am having difficulty obtaining gainful employment to sustain my living condition."  In a May 2008 statement, the Veteran reported that is his pain had worsened and his physical limitation had increased severely.

On July 2008 VA spine examination, the Veteran reported stiffness, muscle spasms and sharp pain that radiated down his left leg.  He reported weekly flare-ups lasting approximately one to two hours.  Objective range of motion testing showed forward flexion to 90 degrees (with pain at 80 degrees), extension to 25 degrees (with pain at 20 degrees), right lateral bending to 25 degrees (with pain at 20 degrees), left lateral bending to 20 degrees (with pain at 15 degrees), right rotation to 30 degrees (with pain at 25 degrees) and left rotation to 30 degrees (with pain at 25 degrees).  On repetitive use testing, there was no additional loss of function or range of motion; the Veteran did report pain on active or passive motion.  There was localized tenderness but no muscle spasm or guarding of the thoracolumbar spine.  There were no abnormal spine curvatures.  The Veteran's gait was normal.  Strength testing in the lower extremities was normal (5/5), as was sensory testing.  Reflexes in the knees were hypoactive (1+) and absent in the ankles.  The examiner noted minimal degenerative disc disease at L1-4.  The examiner diagnosed degenerative disc disease lumbar spine, osteoarthritis lumbar spine.  The examiner noted there was, "no evidence of a clinical lumbosacral radiculopathy" and opined that there was no effect of the Veteran's disability on his ability to work.  The Veteran was employed full time as a cook.

A February 2009 radiology report, in comparing the Veteran's February 2009 and August 2005 lumbar spine X-rays, notes small to moderate osteophytes lumbar and lower thoracic vertebral endplates, and mild to moderate disc space narrowing most pronounced posteriorly at L5-S1.  The report also notes possible minimal disc space narrowing at L3-4.  However, compared to the Veteran's 2005 lumbar spine X-ray, the physician reported there was no "gross change" seen, allowing for technical difference.  An April 2009 MRI summary by a VA examiner notes multifactorial spinal stenosis at L3-4 and a protruding or herniated disc at L5-S1.  The examiner noted that the Veteran was a good candidate for pain treatment. 

VA outpatient records show that the Veteran frequently complained of and received a diagnosis of low back pain throughout the period considered in this appeal.  For example, in June 2009 he presented with complaints of lower back pain radiating to the hips and legs, with occasional numbness in the legs.  In September 2009 he was referred for physical therapy, where lumbar range of motion screening appears to reveal that he was able to achieve 50 percent of normal forward flexion, 75 percent of normal extension, and 50 percent of normal left and right side bending and rotation (except for left rotation, which was 25 percent of normal).  Strength testing was largely normal.  He was issued a TENS unit.  In May 2012, it was noted that the Veteran was taking ibuprofen for his back pain, which was helping.  In July 2013, it was noted that a back brace would be issued to him.  On a physical therapy consult in October 2013, findings were similar to those reported in September 2009.  In July 2014, the Veteran reported occasional cramping on the lateral lumbar spine for which he laid on the floor for relief and took pain medication.  On evaluation, there was lumbosacral tenderness with paraspinous palpation, and his range of motion was preserved.  On an April 2015 visit, he had normal gait, and his spine was without deformity.  There was no tenderness or limitation of any joint.  There were no focal motor or sensory deficits.  

On August 2014 VA spine examination, the Veteran reported constant back pain rated 7/10 on the pain scale and stiffness.  He denied flare-ups, bowel or bladder symptoms and numbness and tingling in the extremities.  Objective range motion testing showed forward flexion to 90 degrees (with pain at 90 degrees), extension to 30 degrees (with pain at 30 degrees), right lateral bending to 30 degrees (with pain at 30 degrees), left lateral bending to 30 degrees (with pain at 30 degrees), right rotation to 30 degrees (with pain at 30 degrees), and left rotation to 30 degrees (with pain at 30 degrees).  On repetitive use testing, there was no additional loss of function or range of motion.  The Veteran reported functional impairment due to pain on movement, and there was localized tenderness to the left lumbar paraspinals and mid-back paraspinals.  There was no muscle spasm or guarding of the thoracolumbar spine.  Muscle strength, reflex and sensory examinations were normal.  There was no muscle atrophy or ankylosis of the spine.  There were no signs or symptoms of radiculopathy.  The examiner noted the Veteran did not have IVDS or any neurologic abnormalities or findings related to the thoracolumbar spine.  The examiner diagnosed degenerative disc disease, lumbar spine with osteoarthritis, and opined that such did not impact the Veteran's ability to work.  It was noted the Veteran regularly used a cane, but it was for a left knee disability. 

A March 2016 clinical record from Heartland Rehabilitation Services notes the Veteran's reports of mid to low back pain and complaints of worsening.  The physician opined that the Veteran's symptoms were consistent with thoracolumbar degenerative disc disease and sacroiliac joint sprain.  The physician noted that the Veteran's primary functional limitations were with standing, bending and lifting and that obesity was a potential barrier to successful rehabilitation.
  
On June 2016 VA spine examination, the Veteran reported daily back pain and stiffness, with pain radiating to the buttock and left knee at times.  He reported regular use of a back brace, which helped with pain, and taking ibuprofen on an as-needed basis.  He denied flare-ups and bowel or bladder symptoms.  Objective range motion testing showed forward flexion to 90 degrees, extension to 30 degrees, right lateral bending to 30 degrees, left lateral bending to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees, with no pain noted on any plane of movement.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no localized tenderness, muscle spasm or guarding of the thoracolumbar spine.  Muscle strength, reflex and sensory examinations were normal.  There was no muscle atrophy or ankylosis of the spine.  The examiner noted the Veteran did not have IVDS.  The examiner diagnosed chronic lumbosacral strain, noting that chronic lumbosacral strain was a more appropriate characterization than degenerative disc disease, lumbar spine with osteoarthritis, because individuals, such as the Veteran, with multilevel spondylosis and disc space narrowing along with morbid obesity, are more prone to transient radiating pain due to irritation of the nerve root.  The examiner noted the Veteran's condition was transient with no evidence of radiculopathy to either lower extremity.  The examiner opined that the Veteran's disability did not impact his ability to work.  It was noted the Veteran occasionally used a back brace for support while performing chores in his house. 



Analysis

The Veteran's low back disability is currently rated 20 percent disabling under Code 5242 (under the General Formula) of 38 C.F.R. § 4.71a.  A higher schedular rating under the General Formula would require either forward flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show that during any period considered in this appeal symptoms were of (or approximated) such nature as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  Forward flexion was to 90 degrees on July 2008, August 2014, and June 2016 VA examinations.  Ankylosis of the spine is neither shown nor alleged.  Further, there is no evidence in the outpatient records to show that any physician has prescribed the Veteran bed rest for treatment of his low back disability.    

The Board notes that there is conflicting evidence as to the proper characterization of the Veteran's service-connected disability.  The disability is currently characterized as "degenerative disc disease, lumbar spine with osteoarthritis," on the rating codesheet.  The most recent VA examiner, however, states that the disease is more properly described as a chronic lumbosacral strain.  At any rate, the Veteran's disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), as there is no evidence of record of any bed rest prescribed by a physician to warrant a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board notes the Veteran's July 2008 report of flare-ups which occur weekly and last approximately one to two hours in duration.  However, these flare-ups were too brief to constitute a distinct period of time when increased symptomatology warranting a "staged increase" was shown, particularly as the Veteran later denied flare-ups on both August 2014 and June 2016 VA examinations, and the VA outpatient records do not document such complaints of flare-ups.  Additionally, VA examiners considered functional loss due to such symptoms as pain on movement, but even with such consideration, there was no objective finding showed forward flexion to, at worst, 80 degrees upon consideration of pain on movement.  

The Board further notes that VA physical therapy records appear to show that the Veteran's low back movement was restricted somewhat, however, no specific ranges of motion were provided.  Nevertheless, records show he could achieve at least 50 percent of normal forward flexion, which would equate to no less than half of normal or 45 degrees.  Furthermore, neurological manifestations of the thoracolumbar spine other than the already separately rated left lower extremity radiculopathy are not shown.  For example, he denied bowel or bladder symptoms in July 2008, August 2014, and June 2016, and the VA examiners repeatedly found no evidence of radiculopathy.  Even with abnormal/absent reflexes noted in July 2008, the examiner found this was not indicative of lumbosacral radiculopathy.  Notably, reflexes were normal on the successive VA examinations.  As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of his low back disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321 (b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology shown.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  The Board finds that the first prong of the Thun analysis is not satisfied.  The Veteran's low back disability is manifested by reports of pain, stiffness, limitation of motion and (separately rated) left sciatic nerve disability, and such manifestations and related impairment are fully contemplated by the regular schedular criteria.  The schedular criteria provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's low back disability.  Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is therefore not warranted.

Additionally, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  Although in an April 2007 statement the Veteran stated, "[m]y financial situation is also affected because I am having difficulty obtaining gainful employment to sustain my living condition," during a June 2016 VA examination, he reported that he had worked as a security officer for 20 years and also did some cooking and custodial work, and stopped working at approximately age 57 or 58 "due to adequate time" and he began receiving SSI.  Also, the July 2008, August 2014 and June 2016 VA examiners were all consistent in concluding that the Veteran's low back disability did not impact, or have significant effect upon, his ability to work.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for a low back disability.   Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for a low back disability is denied.


___________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


